The relator instituted this proceeding in this Court to compel respondent J.T. Robison, Commissioner of the General Land Office, by mandamus to accept his application and to issue to him an oil and gas permit, in terms of and conditioned as required by the law, based upon his application of date November 9, 1916.
This is a companion case to No. 3184, W.J. Fox, Relator, v. J.T. Robison, Commissioner, et al., Respondents, in which an opinion was delivered March 9, 1921. The facts are the same, as far as the merits of issues to be determined are concerned. Parties interveners are different, but the writ of mandamus prayed for in this case, as in that one, is dependent upon the validity of an application for an oil and gas permit by respondent Maes and a permit granted thereon by respondent Land Commissioner immediately following a relinquishment by respondent Maes.
Having fully interpreted and applied the law (Title 93, Chap. 1, Vernon's Sayles' Texas Civil Statutes) in that case, and the issues being identical here, we will not discuss the law in this case.
The granting of a second permit to Maes by the Commissioner of the General Land Office was in contravention of the statutes, and therefore void. Relator's application being in all respects regular, and the land being subject to re-location, a permit should have been awarded to him. The rights of the other respondents herein being dependent upon the validity of the second permit issued to Maes, the disposition of that question herein necessarily concludes their interest in and to a lease on said lands.
The writ is granted directing the Commissioner of the General Land Office to issue to relator a permit under the terms of the statutes in force at the time of the filing of relator's application.